DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments filed 4/16/2021 regarding claims 1, 3-8, 10-28 are drawn to amended subject matter and are addressed in the claim rejection below. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 11, 12, 21, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US 2017/0175302 A1 to Habicht et al. (hereinafter “Habicht”). 
For claim 1, Habicht discloses a textile item of clothing (para 0003) having a ballistic protection equipment, characterized in that the textile item of clothing has a knitted construction or a warp-/weft-knitted construction from at least two yarns (embodiments of the invention include a flame resistant fabric woven, para 0015), wherein the knitted construction or the warp- /weft-knitted construction has ballistic proportions and flame-resistant proportions (flame resistant filament, spun, or stretch broken yarns, known as FR yarns, include FR rayon filament yarns woven or knitted with the non-FR materials, including ultra-high molecular weight (UHMW) polyethylene, paras 0016-0018), and the at least two yarns are interknitted and form the knitted construction or the warp-/weft- knitted construction (embodiments of the invention include a flame resistant fabric woven, para 0015); and wherein the textile item of clothing has a main body (body of fabric) produced in a unitary manner from the knitted construction or warp-/weft-knitted construction and having the ballistic and flame-resistant proportions (“unitary” defined as “produced completely from the knitted construction or warp-/weft knitted construction,” as defined by applicant’s specification, is taught by Habicht wherein the protective garments comprise a complete warp-/weft knitted construction, see paras 0003-0004, 0006-0007, 0015, 0029-0030). 

	For claim 3, Habicht discloses the textile item of clothing as claimed in claim 1, characterized in that the ballistic proportions of the knitted construction or of the warp-/weft-knitted construction are formed by a first of the at least two yarns impeding the ingress of shrapnel, said first yarn comprising polyester or polyethylene, preferably ultra-high- molecular-weight polyethylene (see discussion for claim 1 above wherein the FR yarns are woven or knitted with the non-FR materials, including ultra-high molecular weight (UHMW) polyethylene, paras 0016-0018). 

For claim 4, Habicht discloses the textile item of clothing as claimed in claim 3, characterized in that the first yarn impeding the ingress of shrapnel is formed from UHMWPE (see discussion for claim 1 above wherein the FR yarns are  woven or knitted with the non-FR materials, including ultra-high molecular weight (UHMW) polyethylene, paras 0016-0018).

For claim 6, Habicht does disclose the textile item of clothing as claimed in claim 1, characterized in that the flame-resistant proportions of the knitted construction or of the warp-/weft- -2-Serial No. 16/072,721knitted construction are formed by a second of the at least two yarns having flame retardant properties, wherein the second yarn is configured from viscose, or the second yarn is configured from spun-fiber yarn from a plurality of fiber components (flame resistant filament, spun, or stretch broken yarns, known as FR yarns, include FR rayon filament yarns, see discussion for claim 1 above and paras 0016-0018). 

For claim 7, Habicht does disclose the textile item of clothing as claimed in claim 6, characterized in that the second yarn having flame-retardant properties is formed from filament yarn of 100% viscose (flame resistant filament, spun, or stretch broken yarns, known as FR yarns, include FR rayon filament yarns, see discussion for claim 1 above and paras 0016-0018). 

For claim 11, although not specifically disclosed that the textile item of clothing as claimed in claim 1, characterized in that the knitted construction or the warp-/weft-knitted construction includes yarns which have a vector protection, However, Habicht does teach the threads and yarns are used in the formation of protective garments. One skilled in the art would readily understand that it is inherent property that a textile item would have some minimal protection against vectors and any type of worn textile would provide at least some protection of against vector, like bugs and insects, as opposed to exposed areas of the body having no worn article. 

	For claim 12, Habicht discloses the textile item of clothing as claimed in claim 11, characterized in that the yarns having the flame-retardant properties additionally have a vector protection (see discussion for claim 11 above wherein worn articles, and their individual components thereof, inherently have some protection against vector, since exposed areas of the body offer no layer of protection against vector). 

	For claim 21, Habicht does disclose the textile item of clothing as claimed in claim 1, characterized in that the knitted construction or the warp-/weft-knitted construction is formed seamlessly from the interknitted yarns (one skilled in the art would understand that since the ballistic and fire resistance yarns of Habicht are woven or knitted, said knitted area comprises zones or section that inherently lack seams within the knitting or weaving pattern itself). 

For claim 24, Habicht does disclose the textile item of clothing as claimed in claim 1, characterized in that the textile item of clothing is configured as a jacket, combat shirt, shirt, long- sleeved shirt, T-shirt, vest, pants, combat pants, smock, glove, scarf, tube scarf, bandanna, shrapnel-protection collar, groin protection, underpants, headgear, balaclava, torso part, sock, spat or knee sock (facecloth for the face, para 0015).

	For claim 25, Habicht, does teach the textile item of clothing as claimed in claim 24, characterized in that the textile item of clothing has a seam so as to be able to form a textile structure that is closed in an encircling manner from a flat-knitted textile item of clothing (Habicht teaches a firefighters face cloth, paras 0001, 0009-0011, and 0015, also known as a face mask in the form of a balaclava and inherently comprises a textile closed in an encircling manner). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Habicht.
For claim 5, Habicht does not specifically disclose the textile item of clothing as claimed in claim 4, characterized in that the first yarn (2) configured from UHMWPE has a black color.  
	However, Habicht does disclose the structural limitations of the textile item of clothing as claim in claim 4. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the first yarn configured from UHMWPE has a black color since a change in color is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, and will generally not support patentability because it appears to be an arbitrary design consideration, which fails to distinguish structurally over Habicht. 

	For claim 13, Habicht does not specifically disclose the textile item of clothing as claimed in claim 12, characterized in that -3-Serial No. 16/072,721the flame-retardant yarns have a proportion by weight of 5 to 50%, preferably 5 to 30%, particularly preferably 10 to 20%, of a vector protection.  
However, as explained in discussion for claims 11 and 12, one skilled in the art would understand that a given percentage weight of a textile material would offer some degree of vector protection (unexposed skin vs exposed skin). Further, barring any unforeseen or unexpected results, the claimed range may be required for operability of the disclosed textile of Habicht. The claimed range does not readily demonstrate criticality or unexpected results over the prior art device that is otherwise obviously taught, aside from the claimed range. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the textile item of clothing in claim 12, as taught by the modified Habicht, would further be characterized in that: the flame-retardant yarns have a proportion by weight of 5 to 50%, preferably 5 to 30%, particularly preferably 10 to 20%, of a vector protection, since any percentage or part of the textile can be considered as protection against vectors. 

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Habicht in view of US 2015/0247706 A1 to Freier (hereinafter “Freier”).
For claim 8, Habicht does disclose the textile item of clothing as claimed in claim 6, characterized in that the flame-retardant yarn as a spun-fiber yarn is comprised of at least three fiber components including modacrylic, viscose (Exemplary suitable FR that can be used to form the FR Yarns include modacrylic, synthetic cellulosic, such as rayon, as well as their flame resistant counterparts, FR rayon and any combination or blend thereof of materials listed, see para 0018). 
Habicht does not specifically disclose the third fiber component has antistatic properties. However, Habicht does teach an example of a fire resistant spun yarn comprising FR modacrylic, cellulosic, para-aramid, and an antistatic (para 0027).
Further attention is directed to Freier teaching an analogous ballistic garment (abstract of Freier). Specifically, Freire teaches a flame-retardant layer comprising a blend of two fibers (aramid and elastane) and further includes a third material, in particular polyamide antistatic, PAAS (para 0074 of Freier). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the flame-retardant yarn of Habicht would further comprise a fiber component having antistatic properties, as taught by Freier, for purposes of reducing the potential for static discharges form the article. 

	For claim 14, Habicht does not specifically disclose the textile item of clothing as claimed in claim 1, characterized in that the knitted construction or the warp-/weft-knitted construction includes yarns, which have an antistatic property.  
However, Habicht does teach an example of a fire resistant spun yarn comprising FR modacrylic, cellulosic, para-aramid, and an antistatic (para 0027).
Further attention is directed to Freier teaching an analogous ballistic garment (abstract of Freier). Specifically, Freire teaches a flame-retardant layer comprising a blend of two fibers (aramid and elastane) and further includes a third material, in particular polyamide antistatic, PAAS (para 0074 of Freier). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the knitted construction or the warp-/weft-knitted construction includes yarns which have an antistatic property, as taught by Freier, for purposes of reducing the potential for static discharges form the article. 

Claims 10,15-20, 22, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Habicht in view of US 2014/0245516 A1 to Cushingham (hereinafter “Cushingham”). 
	For claim 10, Habicht does not specifically disclose the textile item of clothing as claimed in claim 6, characterized in that the yarns having the flame-retardant properties have a brown and/or green and/or beige color.  
However, Habicht does disclose the structural limitations of the textile item of clothing as claimed in claim 6. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the yarns having the flame-retardant properties have a brown and/or green and/or beige color since a change in color is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, and will generally not support patentability because it appears to be an arbitrary design consideration, which fails to distinguish structurally over Habicht.
Also, it is known in the art for textiles offering ballistic protection to incorporate dyed textiles because of their military advantages and applications. For example, attention is directed to Cushingham, which discloses fabrics having blends and constructions engineered to enhance the ballistic protection as well as the comfort and/or dyeability of such fabrics (abstract of Cushingham). Specifically, Cushingham also teaches the incorporation of secondary yarns in the ballistic textile configured to be dyed or printed (e.g., camouflage), wherein the said secondary yarns are visible on the exterior surface of the textile (see paras [0027-0029] and [0058] of Cushingham). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the yarns having the flame-retardant properties have a brown and/or green and/or beige color for purposes of providing camouflage. 

	For claim 15, Habicht does not specifically disclose the textile item of clothing as claimed in claim 1, characterized in that the knitted construction or the warp-/weft-knitted construction includes yarns which are capable of being dyed in an arbitrary manner.  
However, it is known in the art for textiles offering ballistic protection to incorporate dyed textiles because of their military advantages and applications. For example, attention is directed to Cushingham, which discloses  fabrics having blends and constructions engineered to enhance the ballistic protection as well as the comfort and/or dyeability of such fabrics (abstract of Cushingham). Specifically, Cushingham also teaches the incorporation of secondary yarns in the ballistic textile configured to be dyed or printed (e.g., camouflage), wherein the said secondary yarns are visible on the exterior surface of the textile (see paras [0027-0029] and [0058] of Cushingham).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the textile item of clothing in claim 1, as taught by Habicht, would be further modified wherein the knitted construction or the warp-/weft-knitted construction includes yarns, which are capable of being dyed in an arbitrary manner, as taught by Cushingham, for the advantage of providing camouflage to the article.   

	For claim 16, Habicht  does not specifically disclose the textile item of clothing as claimed in claim 1, characterized in that an external side of the textile item of clothing has camouflage .  
However, it is known in the art for textiles offering ballistic protection to incorporate dyed textiles because of their military advantages and applications. For example, attention is directed to Cushingham, which discloses fabrics having blends and constructions engineered to enhance the ballistic protection as well as the comfort and/or dyeability of such fabrics (abstract of Cushingham). Specifically, Cushingham also teaches the incorporation of secondary yarns in the ballistic textile configured to be dyed or printed (e.g., camouflage), wherein the said secondary yarns are visible on the exterior surface of the textile (see paras [0027-0029] and [0058] of Cushingham).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the textile item of clothing in claim 1, as taught by Habicht , would be further modified wherein an external side of the textile item of clothing has camouflage, as taught by Cushingham, for the advantage of providing camouflage to the article.  

	For claim 17, Habicht, as previously modified, does teach the textile item of clothing as claimed in claim 16, characterized in that the camouflage is formed by coloring the yarns of the knitted construction or of the warp-/weft-knitted construction (one of ordinary skill in the art would readily understand camouflage to incorporate coloring and shading of textile fabrics into patterns and shapes to mimic surrounding environments. This would obviously include coloring certain yarns of the knitted construction. See paras [0027-0029] and [0058] of Cushingham).  

	For claim 18, Habicht, as previously modified, does teach the textile item of clothing as claimed in claim 17, characterized in that the knitted construction or the warp-/weft-knitted construction has a mixture of yarns having different colors (see discussion for claims 16 and 17 above).

	For claim 19, Habicht, as previously modified, does teach the textile item of clothing as claimed in claim 16, characterized in that the camouflage is formed by printing the external side of the textile item of clothing with camouflage colors (see discussion for claim 16 above and paras [0027-0029] and [0058] of Cushingham).

	For claim 20, Habicht, as previously modified, does teach the textile item of clothing as claimed in claim 19, characterized in that-4-Serial No. 16/072,721 the yarns comprising the flame-retardant component are printed with camouflage colors in order for the camouflage to be configured (see discussion for claim 16 above and paras [0027-0029] and [0058] of Cushingham).

	For claim 22, Habicht does not specifically disclose the textile item of clothing as claimed in claim 1, characterized in that the textile item of clothing has at least one knitted fabric and at least one woven fabric that is connected to the knitted fabric.  
However, it is well known in the art for textiles comprising ballistic yarns to comprise different fiber blends. For example, attention is directed to Cushingham, which discloses fabrics having blends and constructions engineered to enhance the ballistic protection as well as the comfort and/or dyeability of such fabrics (abstract of Cushingham). Specifically, Cushingham also teaches the incorporation of secondary yarns in the ballistic textile may be woven or knitted styles for purposes of providing different surface properties of the textile, for example, to improve comfort (see paras [0017], [0025-0026], [0032], and [0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the textile item of clothing as claimed in claim 1 would further be modified wherein the textile item of clothing has at least one knitted fabric and at least one woven fabric that is connected to the knitted fabric, as taught by Cushingham. 

For claim 26, Habicht discloses the textile item of clothing as claimed in claim 24, characterized in that a torso part is a knitted fabric from at least two interknitted yarns (see discussion for claim 1 above wherein the fabric comprises at least two interknitted yarns).
	Habicht does not specifically disclose wherein sleeve parts from a woven material are attached to the torso part. However, Habicht does disclose the protective fabric is for use with protective garments designed to protect the wearer from hazardous environmental conditions the wearer might encounter, and such garments include those designed to be worn by firefighters and other rescue personnel, industrial and electrical workers, and military personnel (para 0003). 
	Further attention is directed to Cushingham, which discloses fabrics having blends and constructions engineered to enhance the ballistic protection (abstract of Cushingham). Specifically, Cushingham also teaches ballistic fabrics are regularity incorporated into a variety of different garments in various ways, including, but not limited to, shirts, pants, protective undergarments, gloves, knee and elbow pads, jumpsuits, t -shirts, etc. wherein the entirety of the garments may be formed from the inventive fabrics wherein the entirety of the garment may be formed form the inventive fabrics (para 0059 of Cushingham). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the protective garment is configured as a shirt, for example, comprising a torso portion and sleeves attached to the torso portion, for purposes of incorporating the protective fabric into a wearable garment.  

For claim 27, Habicht does not specifically disclose the textile item of clothing as claimed in claim 26, characterized in that the torso part is seamlessly knitted from the at least two yarns and the sleeve parts are sewn thereto.  However, one skilled in the art would understand a garment, including the shirt in the discussion for claim 26, comprises portions without seams and the attachment between the sleeves and the torso portion are attached via a sewn stitch since these connections are well known and routine assembly steps in the art. 

	For claim 28, Habicht discloses a textile item of clothing having a ballistic protection equipment (paras 0003 and 0018-0019), 
Habicht does not specifically disclose the item of clothing has a torso part and two sleeve parts.
However, Habicht does provide the protective fabric is for use with protective garments designed to protect the wearer from hazardous environmental conditions the wearer might encounter, and such garments include those designed to be worn by firefighters and other rescue personnel, industrial and electrical workers, and military personnel (para 0003). One skilled in the art would readily understand the protective garment is configurable as a torso-covering article, for example a shirt or jacket, comprising a torso portion and sleeves attached to the torso portion).  
Further attention is directed to Cushingham, which discloses fabrics having blends and constructions engineered to enhance the ballistic protection (abstract of Cushingham). Specifically, Cushingham also teaches ballistic fabrics are regularity incorporated into a variety of different garments in various ways, including, but not limited to, shirts, pants, protective undergarments, gloves, knee and elbow pads, jumpsuits, t -shirts, etc. wherein the entirety of the garments may be formed from the inventive fabrics wherein the entirety of the garment may be formed form the inventive fabrics (para 0059 of Cushingham). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the protective garment is configured as a shirt, for example, a torso part and two sleeve parts attached to the torso portion, for purposes of incorporating the protective fabric into a wearable garment.  
	The modified Habicht continues to teach:
characterized in that the torso part is formed by a knitted construction or a warp-/weft-knitted construction from at least two yarns (embodiments of the invention include a flame resistant fabric woven or knitted, para 0015 of Habicht), wherein the at least two yarns are interknitted and form the knitted construction or the warp-/weft-knitted construction (embodiments of the invention include a flame resistant fabric woven or knitted, para 0015 of Habicht), wherein a first yarn is formed from polyester or polyethylene and is suitable for impeding the ingress of shrapnel, and a second yarn (3) has flame-retardant properties (flame resistant filament, spun, or stretch broken yarns, known as FR yarns, include FR rayon filament yarns, and may be woven or knitted with the non-FR materials, including ultra-high molecular weight (UHMW) polyethylene, paras 0016-0018 of Habicht). 
Habicht does not specifically disclose wherein the torso part on the external side has a camouflage.  
However, Habicht does disclose the structural limitations of the textile item of clothing as claimed thus far in claim 28. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the torso part on the external side has a camouflage since a change in color is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, and will generally not support patentability because it appears to be an arbitrary design consideration, which fails to distinguish structurally over Habicht.
Also, it is known in the art for textiles offering ballistic protection to incorporate dyed textiles because of their military advantages and applications. For example, attention is directed to Cushingham, which discloses fabrics having blends and constructions engineered to enhance the ballistic protection as well as the comfort and/or dyeability of such fabrics (abstract of Cushingham). Specifically, Cushingham also teaches the incorporation of secondary yarns in the ballistic textile configured to be dyed or printed (e.g., camouflage), wherein the said secondary yarns are visible on the exterior surface of the textile (see paras [0027-0029] and [0058] of Cushingham). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the torso part on the external side has a camouflage for purposes of providing camouflage. 
	The modified Habicht continues to teach wherein the sleeve parts are formed from a woven material; and wherein the torso part has a unitary construction (“unitary” defined as “produced completely from the knitted construction or warp-/weft knitted construction,” as defined by applicant’s specification, is taught by Habicht wherein the protective garments comprise a complete warp-/weft knitted construction, also known as woven textile to one of ordinary skill in the art, see paras 0003-0004, 0006-0007, 0015, 0029-0030 of Habicht).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Habicht In view of US 2017/0176146 A1 to Bohringer et al. (hereinafter “Bohringer”). 
	For claim 23, Habicht does not specifically disclose the textile item of clothing as claimed in claim 1, characterized in that one or more pockets or drawstring assemblies are seamlessly integrated.  
	However, attention is directed to Bohringer teaching an analogous article of protective clothing (see abstract of Bohringer). Specifically, Bohringer teaches a protective garment includes at least one accommodation device 4b (pocket), as depicted in fig. 4c wherein the portion 4b has seamless portions on the surface integrated with the protective garment (see fig. 4c and paras 0173-0177). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the protective fabric of Habicht would be integrated into a protective article comprising one or more pockets or drawstring assemblies are seamlessly integrated, as taught by Bohringer, for purposes of providing a protective garment for a wearer to don. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732   

                                                                                                                                                                                                     /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732